          Case 1:19-cr-01432-MV Document 54 Filed 09/09/21 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

vs.                                                                        No. 19-CR-01432

KEVIN SENA,

               Defendant.

                            MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court on five of Mr. Sena’s Motions in Limine: (1) Motion

in Limine Regarding the Use of the Word “Victim” [Doc. 37] (“Use of ‘Victim’ Motion in

Limine”), (2) Motion in Limine, Priors [Doc. 38] (“Criminal History Motion in Limine”), (3)

Motion in Limine to Preclude the Prosecutor from Arguing during Opening Statement [Doc. 39]

(“Opening Statement Motion in Limine”), (4) Motion in Limine to Permit Equal Access to the

Courthouse [Doc. 40] (“Courthouse Motion in Limine”), and (5) Motion in Limine Forbidden

Arguments [Doc. 43] (“Closing Argument Motion in Limine”). The government responded to

each Motion, asking the Court to deny the Use of “Victim” Motion in Limine and the Courthouse

Motion in Limine. Doc. 49 at 1–2. As to the other three Motions in Limine, the government

indicated that it does not plan to introduce Mr. Sena’s criminal history for impeachment or to make

improper arguments during its opening statement or closing argument. Id. at 2–3. Mr. Sena did

not file a reply to the government’s response. Having carefully considered the Motions, relevant

law, and being otherwise fully informed, the Court will GRANT the Use of “Victim” Motion in

Limine, FIND the Criminal History Motion in Limine as moot, DENY the Opening Statement

Motion in Limine, DENY the Courthouse Motion in Limine, and DENY the Closing Argument

Motion in Limine.

                                                1
          Case 1:19-cr-01432-MV Document 54 Filed 09/09/21 Page 2 of 8




                                          DISCUSSION

   1. Use of “Victim” Motion in Limine

       Defendant Kevin Sena’s first Motion in Limine requests that the government and its

witnesses be barred from using the term “victim” in the presence of the jury. Mr. Sena asserts that

using the term “victim” would violate Rule 403, invade the province of the jury to decide whether

there is, in fact, a victim, presuppose facts not in evidence, and deprive him of a fair trial. Doc.

37. In response, the government states that it “will not refer to the mail carrier who was struck by

the defendant as ‘alleged victim’ in front of the jury.” Doc. 49 at 1. However, the government

argues that its witnesses should be allowed to refer to the mail carrier, Mr. Freddy Barros, as a

victim. Id. The government asserts that “the jury is tasked with weighing the witnesses’ credibility

and is capable of doing so, regardless of whether any of the witnesses inadvertently refers to the

mail carrier . . . as ‘victim.’” Id. Ultimately, the government requests that the Court deny the Use

of ‘Victim’ Motion in Limine.

       Defendant cites to no authority, and the Court has found none, that explicitly requires the

government and its witnesses to refrain from using the term “victim” during trial. However, Mr.

Sena is correct that the term is prejudicial when the core issue at trial is whether a crime has been

committed—and, therefore, whether there is a victim. See State v. Cortes, 851 A.2d 1230, 1239-

40 (Conn. App. Ct. 2004), aff’d, 885 A.2d 153 (Conn. 2005) (holding that jury charges using the

term “victim” instead of “alleged victim” violated a defendant’s due process right to a fair trial);

Talkington v. State, 682 S.W.2d 674, 674 (Tex. App. 1984) (use of the term “victim” in court’s

rape charge was reversible error when the issue at trial was whether complainant consented to

sexual intercourse); People v. Davis, 423 N.Y.S.2d 229, 230 (N.Y. App. Div. 1979) (“By referring

in its charge to the complainant as the ‘victim’ and to the defendant as the ‘perpetrator’, the court



                                                 2
           Case 1:19-cr-01432-MV Document 54 Filed 09/09/21 Page 3 of 8




impermissibly insinuated to the jury that the complainant was the victim of injuries resulting from

acts committed by the defendant.”).

       At Mr. Sena’s upcoming trial, the jury has the responsibility of deciding whether a crime

occurred and whether that crime resulted in harm to Mr. Barros. Thus, to label Mr. Barros as a

victim at the outset of trial carries the risk of improperly influencing the jury’s decision. Moreover,

there is virtually no probative value in allowing the government to use the term “victim” to describe

Mr. Barros. See United States v. Ehrens, No. CR-15-200-C, 2015 WL 7758544, at *2 (W.D. Okla.

Dec. 1, 2015) (considering a similar motion and finding that there was “no need by any party to

refer to [the alleged victim] by any particular descriptor other than her name”). Restricting the use

of the term “victim” does not prevent the government from describing Mr. Barros’ injuries, or

from presenting any of its other evidence. The government and its witnesses remain free to refer

to Mr. Barros by name or by other descriptive terms (e.g., “the mail carrier”).

       For these reasons, the Court finds that the prejudice resulting from the repeated use of the

term “victim” at trial substantially outweighs the probative value of the term. FED. R. EVID. 403.

Thus, the Court will grant Mr. Sena’s Use of “Victim” Motion in Limine and orders that the

government and its witnesses may not refer to Mr. Barros as “the victim” during trial.

   2. Criminal History Motion in Limine

       Mr. Sena’s second Motion in Limine requests that the Court exclude all evidence of his

prior criminal history, including a 1998 felony conviction for Receiving or Transferring a Stolen

Vehicle, a 1999 felony conviction for Breaking and Entering, a 2011 deferred conviction for

multiple driving violations and for Failure to Appear, and a 2012 misdemeanor conviction for

Criminal Damage to Property, as well as three driving violations occurring in 2018 and 2020 that

were ultimately dismissed. Doc. 38 at 1. Mr. Sena argues that none of his convictions are



                                                  3
           Case 1:19-cr-01432-MV Document 54 Filed 09/09/21 Page 4 of 8




admissible under Federal Rule of Evidence 609 as impeachment evidence, and further asserts that

any mention of his criminal history, including the dismissed cases, would violate Rule 403 as

“potentially prejudicial, confusing, and a waste of time.” Id. at 2. The government responds that

it “did not intend to use these convictions for impeachment.” Doc. 49 at 3. At the Pretrial

Conference, the government clarified that it does not plan to introduce any evidence of Mr. Sena’s

criminal history—the convictions or the dismissed cases—in its case-in-chief or as impeachment.

Pretrial Hr’g Tr. (Sept. 8, 2021).

       Given the government’s representation that it does not intend to introduce any evidence of

Mr. Sena’s criminal history, the Court will find Mr. Sena’s motion moot. The government may

not introduce evidence of Mr. Sena’s criminal history during its case-in-chief. Nor may the

government introduce evidence of Mr. Sena’s criminal history as impeachment if Mr. Sena

chooses to testify, except in one scenario: if the defense “opens the door” to such questioning—

for example, by asserting that Mr. Sena has a clean criminal record—the government may

introduce evidence of that record. “Where . . . defense counsel purposefully and explicitly opens

the door on a particular (and otherwise inadmissible) line of questioning, such conduct operates as

a limited waiver allowing the government to introduce further evidence on that same topic.”

United States v. Lopez-Medina, 596 F.3d 716, 731 (10th Cir. 2010).

   3. Opening Statement Motion in Limine

       Mr. Sena’s third Motion in Limine asserts that the government may not argue during its

opening statement because an opening statement’s purpose is to “state what evidence will be

presented, to make it easier for the jurors to understand what is to follow, and to relate parts of the

evidence and testimony to the whole; it is not an occasion for argument.” Doc. 39 at 2 (quoting




                                                  4
           Case 1:19-cr-01432-MV Document 54 Filed 09/09/21 Page 5 of 8




United States v. Dinitz, 424 U.S. 600, 612 (1976) (Burger, C.J., concurring)). Specifically, Mr.

Sena asks this Court to:

        (1) [A]dmonish the Government to refrain from arguing during opening statement;
        (2) admonish the prosecutor to periodically note to the jury during his opening
        statement that his statement is what he believes “the evidence will show;” and (3)
        caution the jury prior to opening statement that “an opening statement is not
        evidence nor argument, it is simply an outline of what the lawyer expects will be
        proven.”

Id. at 1 (quoting Testa v. Village of Mundelein, 89 F.3d 443, 446 (7th Cir. 1996)). In response, the

government states that it is “well aware of the restrictions on argument in opening,” and indicates

that it intends to preface its evidentiary overview by stating “the evidence will show” or “a witness

will say.” Doc. 49 at 3.

        Mr. Sena is correct that argument during opening statement is improper. See Sec. State

Bank v. Baty, 439 F.2d 910, 913 (10th Cir. 1971) (“The opening statement is no place for

argument.”). However, it is unnecessary to require this Court to specifically caution the jurors

regarding the restrictions on opening statements as described in Testa. This Court addresses the

jury at the beginning of every trial, telling the jury that:

        The first step in the trial will be the opening statements. The government in its
        opening statement will tell you about the evidence that it intends to put before you.
        Just as the indictment/information is not evidence, neither is the opening statement.
        Its purpose is only to help you understand what evidence will be presented; it is a
        road map to show you what is ahead.

Stock Criminal Jury Instructions, (June 2021), https://www.nmd.uscourts.gov/content/honorable-

martha-vázquez. This instruction is sufficient to convey to the jury that the government’s opening

statement is not a factual or evidentiary presentation. Similarly, it is unnecessary to admonish the

government to periodically reference this restriction during its opening statement. The government

has already indicated that it will use statements such as “the evidence will show” during its opening

statement. Nor is such an admonishment required by law. See United States v. Taylor, 514 F.3d

                                                    5
          Case 1:19-cr-01432-MV Document 54 Filed 09/09/21 Page 6 of 8




1092, 1101 (10th Cir. 2008) (reasoning that, when the district court has “forewarned the jury that

the attorneys’ opening statements should not be considered evidence,” and, following an improper

remark, “reiterated and underscored” this point, failure to offer a more “fulsome” instruction is not

plain error).   Finally, given the government’s response, it is unnecessary to admonish the

government from arguing during opening statement at this time. If the United States veers into

argument during its opening statement, defense counsel may object.

   Thus, the Opening Statement Motion in Limine will be denied without prejudice.

   4. The Courthouse Motion in Limine

       Mr. Sena’s fourth Motion in Limine asks the Court to enter “an Order allowing his counsel

to bypass the court security procedures during trial.” Doc. 40 at 1. He argues that requiring

defense counsel to go through security at the courthouse during trial, which members of the United

States Attorney’s Office and the Federal Public Defender do not have to do, is prejudicial because

it gives jurors and venire members “the impression that his counsel are not to be considered as

trustworthy as those prosecuting him or their witnesses.” Id. at 2. In response, the government

states that it has inquired with the United States Marshals Service (“USMS”) about the possibility

of an exemption from the generally applicable screening for “hazardous or unauthorized devices,

weapons, and contraband,” and that the USMS opposes Mr. Sena’s request. Doc. 49 at 2. The

government urges the Court to deny the Motion. Id.

       Mr. Sena has not cited any authority to support his request, and it is the prerogative of the

USMS to establish the security protocols that it believes are necessary to keep our courthouses

safe. The Court will not second-guess those protocols and therefore denies Mr. Sena’s Courthouse

Motion in Limine. If defense counsel are concerned that jurors or venire members may observe

them passing through security, they are free to arrive at the courthouse as soon as it opens to avoid



                                                 6
           Case 1:19-cr-01432-MV Document 54 Filed 09/09/21 Page 7 of 8




any crowds.

   5. Closing Argument Motion in Limine

       Mr. Sena’s fifth and final Motion in Limine seeks to preclude the government from making

certain arguments or assertions during its closing argument. Doc. 43. Specifically, Mr. Sena seeks

to preclude the government from faulting the defendant or defense for failing to call a witness,

failing to produce evidence, failing to testify, asserting the right to counsel, or remaining silent

when questioned by law enforcement. Id. at 1 (citing Griffin v. California, 380 U.S. 609 (1965);

Doyle v. Ohio, 426 U.S. 610 (1976)). He also seeks to prevent the government from attempting to

shift the burden of proof, vouching for the veracity of a witness, or urging the jury to “send a

message.” Id. at 2 (citing In Re Winship, 397 U.S. 358 (1970); Blakely v. Washington, 542 U.S.

296 (2004); United States v. Young, 470 U.S. 1 (1985); United States v. Solivan, 937 F.2d 1146

(6th Cir. 1991)). In response, the government states that it is “well aware of the forbidden

arguments,” and “will not purposely make such arguments.” Doc. 49 at 3.

       A motion in limine is “a request for guidance by the court regarding an evidentiary

question, which the court may provide at its discretion to aid the parties in formulating trial

strategy.” Jones v. Stotts, 59 F.3d 143, 146 (10th Cir. 1995) (citation omitted). Motions in limine

rulings are based upon the expected evidence at trial and are therefore “subject to change when the

case unfolds,” particularly if the actual testimony differs from what was proffered. Luce v. United

States, 469 U.S. 38, 41 (1984). In this context, a trial court is best served when the motions in

limine it considers address specific evidentiary questions, not general hypotheticals. “Courts look

with disfavor on motions in limine ‘the gist of which is that the opposing party should be required

to comply with the rules of evidence . . . without identifying specific evidence which there is reason

to believe may be introduced.’” Kimzey v. Diversified Servs., Inc, No. 15-1369-JTM, 2017 WL



                                                  7
              Case 1:19-cr-01432-MV Document 54 Filed 09/09/21 Page 8 of 8




131614, at *1 (D. Kan. Jan. 13, 2017) (quoting Graham v. Union Pacific R.R. Co., No. 06-CV-

187-JLH, 2008 WL 4643292, *1 (E.D. Ark. Oct. 17, 2008)) (denying a “purely generic” motion

in limine).

        Mr. Sena’s fifth Motion in Limine is a broad and generic motion. It does not identify any

specific argument related to this trial that the defense seeks to preclude. Therefore, the Court will

deny the Closing Argument Motion in Limine without prejudice. As in the opening statement

context, defense counsel are expected to object if the government makes any legally improper

arguments.

                                         CONCLUSION

        IT IS THEREFORE ORDERED that Kevin Sena’s Use of “Victim” Motion in Limine

is GRANTED; the Criminal History Motion in Limine is FOUND as moot; the Opening

Statement Motion in Limine is DENIED; the Courthouse Motion in Limine is DENIED, and the

Closing Argument Motion in Limine is DENIED.



ENTERED this 9th day of September 2021.




                                                 ___________________________________
                                                 MARTHA VÁZQUEZ
                                                 UNITED STATES DISTRICT JUDGE




                                                 8
